Citation Nr: 1122750	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-38 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure in service.

3.  Entitlement to service connection for heart disease, including as secondary to COPD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Waco, Texas VARO.  At his request the Veteran was scheduled for a Travel Board hearing In March 2011; he failed to appear for the hearing.  

The issues of service connection for COPD and for heart disease are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In January 2009, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of service connection for sleep apnea; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met with respect to the matter of service connection for sleep apnea; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In December 2008, the Veteran filed a substantive appeal that perfected his appeal in the matter of service connection for sleep apnea (and two additional service connection claims).  In a January 2009 statement, he stated, "I have never asked for service connection to obstructive sleep apnea.  Yet in this latest letter you still are denying a sleep apnea claim."  [The Board notes that on his January 2008 VA Form 21-526 claims application, the Veteran did indeed list sleep apnea among the disabilities he sought to have service connected.]  The Veteran's January 2009 statement clearly indicates his intention to limit his appeal to the matters of service connection for COPD and heart disease secondary to COPD, withdrawing his claim of service connection for sleep apnea.  

As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of service connection for sleep apnea.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking service connection for sleep apnea is dismissed.



REMAND

Regarding the claim of service connection for COPD, the treatment records and VA examination reports are inconclusive regarding the nature and etiology of the disability shown.

On November 2007 VA treatment, the Veteran reported that he had not sought medical treatment in over 30 years.  He complained of shortness of breath and had a chronic productive cough for over one month.  He reported being a 1 to 3 pack a day smoker for 50 years; he stated that he had cut back to 1 pack per day and wanted to stop smoking but had been unsuccessful.  He denied being on any medications for COPD or any inhalers.  He reported that he had some significant asbestos exposure in the 1960s in service, as he was on a ship "when they cleaned the ship out and helped with that".  Following physical examination, the diagnoses were:  COPD exacerbation, dyspnea, hypersomnia, and peripheral edema.  EKG showed no acute changes; a chest X-ray showed that the lungs were clear and the heart size was normal. 

On December 2007 VA treatment, the Veteran reported being a heavy smoker and exposure to asbestos during the years 1963-1964.  He stated he quit smoking one week earlier.  It was noted that he had wheezing and severe shortness of breath with exercise, and had been using oxygen for a week.  He was noted to be remarkably obese and "might have some degree of right ventricular failure as well".  Chest X-ray showed COPD changes, pulmonary hypertension changes, and osteoarthritis.  There were no pulmonary function tests.  The impression was COPD. 

 On January 2008 VA treatment, the Veteran was noted to have COPD and "possibly some degree of asbestos-related lung disease and obstructive sleep apnea".  The treating physician noted that it was impossible for him to say how much of the Veteran's pulmonary problem is related to asbestos, finding that the Veteran did "have restricted lung disease that could be related to asbestos", he had "some obstructive lung disease and ... quite a bit of problems with diffusion", and that "the diffusion problem and the restrictive problem could, indeed, be asbestos related."  On the other hand, the treating physician noted that the Veteran "was a heavy smoker until recently and I do believe that quite a bit of the damage that we see is related to that."  The treating physician noted that chest X-ray reports from November 2007 showed COPD with pulmonary hypertension changes, but the physician could not say specifically that the X-rays showed asbestos-related lung disease.  The impression was of restrictive obstructive lung disease, hypoxemia, obesity, and obstructive sleep apnea. 

January 2008 pulmonary function testing (PFT) found a minimal obstructive lung defect.  The airway obstruction was confirmed by the decrease in flow rate at peak flow and flow at 50 percent and 75 percent of the flow volume curve.  An additional restrictive lung defect could not be excluded by spirometry alone.  On the basis of that study, more detailed PFTs were noted to be useful if clinically indicated.  FEF 25 to 75 changed by 8 percent, which was interpreted as an insignificant response to bronchodilator.

On April 2008 VA treatment, X-rays showed no changes (in comparison to a November 2007 study).  There were no infiltrates or mass lesions.  Heart size and pulmonary vascularity were normal.  Minimally increased interstitial markings were present in the left lower mid-lung unchanged from the prior study compatible with mild fibrotic changes. 

On May 2008 VA respiratory examination, the examiner noted decreased breath sounds, and dyspnea on mild, moderate, or severe exertion.  Diaphragm excursion was slightly limited, as was chest expansion.  There was no chest wall scarring or deformity of the chest wall.  There were no conditions associated with pulmonary restrictive disease.  There was no asthma.  Chest X-rays showed no changes compared to a previous study: there were no infiltrates or mass lesions, heart size and pulmonary vascularity were normal, and minimally increased interstitial markings were noted in the left lower mid-lung, unchanged from a prior study, and compatible with mild fibrotic changes.  

The May 2008 VA examiner diagnosed COPD, noting an inability to further assess the respiratory condition as the Veteran failed to appear for a scheduled CT scan as part of the VA examination process.  The examiner categorized the respiratory disease as obstructive respiratory, restrictive respiratory, and interstitial respiratory.  The examiner found the etiology to be smoking.  The examiner found no evidence of cor pulmonale, pulmonary hypertension, or RVH.  Regarding whether the claimed disabilities are due to asbestos exposure, the examiner stated, "I cannot resolve this issue without resort to mere speculation."  The examiner cited to findings from a January 2008 VA treatment record regarding the possibility of asbestos related disease vs. a history as a heavy smoker, then explained that further testing including a thorax CT is needed for clarification of the interstitial markings to the left lower lobe.  Cardiac exam was normal with testing available at that facility with decreased functional capacity noted secondary to respiratory status.  The examiner stated, "COPD is most likely related to long history of tobacco use.  Asbestos related changes cannot be ruled out/in with minimal test results available to this examiner.  Veteran failed to report for scheduled CT of the thorax that might have helped in determining any asbestos related changes." (emphasis added)

A thorax CT in July 2008 showed healed left posterior rib fractures with pleural thickening, likely reactive.  There was no calcification of the pleural or diaphragmatic surfaces.  A noncalcified nodule in the superior segment of the right lower lobe measuring 7 millimeters was noted.  There was no mediastinal adenopathy or hilar mass.  The report was referred to the lung nodule clinic for consult.  On August 2008 lung nodule clinic consult, it was recommended that the Veteran get a follow-up CT scan 6 months later.  

The Board finds that the May 2008 VA examination is incomplete, as the examiner cited an inability to make a conclusive assessment of the Veteran's respiratory disability/disabilities without the results of a CT of the thorax, for which the Veteran had failed to report.  Subsequent thorax CT results from July 2008 are in evidence, yet an addendum opinion was not sought from the May 2008 VA examiner to incorporate the CT findings.  Once VA undertakes to secure a medical opinion, it must be adequate.  Accordingly, another (adequate) VA examination is necessary.  

Regarding the claim of entitlement to service connection for heart disease, the Veteran contends that he developed heart disease secondary to COPD; the claim must therefore be remanded as it is inextricably intertwined with the claim for COPD.  

The medical evidence is also somewhat inconclusive regarding whether the Veteran has a heart disability.  A May 2008 VA heart examination showed regular heart sounds and rhythm; absent murmur, click, or pericardial rub; stress test results indicating symptoms of dyspnea, fatigue and leg numbness, with no arrhythmias, very decreased functional capacity, and METS of 2.6 with good effort; normal heart size on chest X-ray; and EKG showing a normal sinus rhythm with rate of 65.  The May 2008 VA heart examiner diagnosed normal cardiac exam with decreased functional capacity related to respiratory condition.  However, on July 2008 VA treatment, the diagnoses included COPD, obstructive sleep apnea, restrictive lung disease, cor pulmonale, and a small nodule in the lung found on CT scan.  In light of the new diagnosis of cor pulmonale another VA examination to assess the Veteran for heart disease is necessary.

Furthermore, the Veteran has stated that he was in an accident in 1985 for which he was hospitalized, at which time a doctor "commented on his bad lungs"; he stated, "I don't know if it was put on the records since it was not related to the reason for my being hospitalized but the doctor told me that my lungs were bad."  He also stated that he was in another accident in June 2005 for which he was again hospitalized, and he was given oxygen for his release and his trip home "due to low levels of oxygen in his blood".  See Veteran's March 2008 statement.  If the Veteran's pulmonary/respiratory condition was addressed at the time of the 1985 and 2005 accidents, then records of the treatment the Veteran received in connection with the cited accidents may be pertinent evidence that is not associated with the claims file, and must be sought.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  

Finally, an August 2008 VA treatment record indicates that the Veteran should undergo a follow-up CT scan in 6 months, while a September 2008 VA treatment record indicates that the Veteran would return for follow-up treatment in 2 months.  Updated Records of any VA treatment the Veteran may have received for the disabilities remaining on appeal are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA evaluations and/or treatment the Veteran has received for respiratory disability and/or heart disability since September 2008.

2.  The RO should ask the Veteran to identify all providers of private evaluation(s) and/or treatment he has ever received for respiratory and/or heart disability  and releases for VA to secure copies of the complete clinical records of all such evaluations and/or treatment.  Of particular interest are evaluations/treatment related to accidents in 1985 and 2005 ( specifically those addressing the Veteran's cardiac/lung status at the time).  The RO must secure for the record copies of the complete clinical records from all identified sources.

3.  The RO should then arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any current respiratory and/or heart disease.  The examiner must review the complete record and give opinions regarding the following:

(a) Please identify (by clinical diagnosis) each of the Veteran's pulmonary/respiratory disabilities, and any heart disease found.  

(b) As to each diagnosed pulmonary/respiratory disability entity, please indicate whether it is at least as likely as not (a 50% or better probability) that such disability is/are related to the Veteran's service, and specifically to exposure to asbestos therein?

(c) As to each diagnosed cardiovascular disability entity, please indicate whether it is at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by his pulmonary/respiratory disability/disabilities (and specifically any found to be service-related)?

The examiner must fully explain the rationale for all opinions given, specifically commenting on the opinions of the January 2008 treating physician and the May 2008 VA examiner regarding COPD and asbestos exposure, and the findings of the May 2008 VA examiner and July 2008 treating physician regarding heart disability. 

3.  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


